Citation Nr: 0522223	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  04-07 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical spine, on a direct basis or secondary 
to the veteran's service-connected lumbosacral strain.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel
INTRODUCTION

The veteran served on active duty from June 1944 to April 
1948.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the December 2002 rating 
decision of the Cleveland, Ohio, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied entitlement 
to service connection for degenerative joint disease (DJD) of 
the cervical spine.  

The veteran testified before the undersigned at a 
videoconference hearing in June 2005.  The transcript of the 
hearing is of record in the claims folder.  

Pursuant to 38 C.F.R. § 20.900(c), this case is advanced on 
the docket for good cause shown.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim have been obtained.  

2.  The veteran's DJD of the cervical spine did not occur in 
service nor is it a result of or aggravated by his service-
connected lumbosacral strain.  


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
DJD of the cervical spine are not met.  38 U.S.C.A. §§ 1110, 
1131 5107(b) (West 2002); 38 C.F.R. 
§§ 3.159, 3.310 (2004).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claim; and whether the claim has been fully 
developed in accordance with the Veterans Claims Assistance 
Act (VCAA) and other applicable law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a).

The record indicates that the appellant has been fully 
apprised of what evidence would be necessary to substantiate 
the claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In specific compliance with Quartuccio, the appellant was 
advised of the evidence which would substantiate his claim, 
and the responsibility for obtaining it, by letter dated in 
September 2002, which asked him to submit certain 
information, and informed him of the elements needed to 
substantiate his claim.  In accordance with the requirements 
of the VCAA, the letter informed the appellant what evidence 
and information VA would be obtaining, and essentially asked 
him to send to VA any information he had to process the 
claim.  The letter also explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The rating decision on appeal, together with the statement of 
the case, and supplemental statement of the case adequately 
informed the appellant of the types of evidence needed to 
substantiate his claim for service connection.  



During the June 2005 videoconferencing hearing, the 
undersigned also engaged in a colloquy with the veteran to 
ascertain if there were existing any further statements or 
other information that would substantiate the claim.  See 
Stuckey v. West, 13 Vet. App. 163, 195 (1999); Constantino v. 
West, 12 Vet. App. 517 (1999) ((Relative to the regulatory 
duty of hearing officers under 38 C.F.R. § 3.103(c)(2), to 
suggest the submission of evidence that the claimant may have 
overlooked and which would be supportive of the claim.)).    
 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  General VCAA notice was sent in 
September 2002, prior to the rating appealed.  The appellant 
was also provided an opportunity to testify at a hearing, 
which he did in June 2005, before the undersigned.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The VA obtained the veteran's service medical 
records and private medical records, and he underwent VA 
examinations in connection with the claim.  The veteran has 
not identified any additional evidence pertinent to his claim 
not already of record, and there are no known additional 
records to obtain.  There is nothing further that can be done 
in this respect.

The Board finds that VA has satisfied its duties to inform 
and assist.  


II.  Service Connection 

The veteran contends that he has DJD of the cervical spine 
which occurred as a result of an injury sustained in service.  
The veteran asserts that he caught his neck in a tail turret 
of a B-24 aircraft during service and also, in the 
alternative, his neck condition is secondary to his service-
connected lumbosacral strain.  


Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim 
considering direct and secondary theories of entitlement and 
the appeal will be denied.  Schroeder v. West, 212 F.3d 1265 
(Fed. Cir 2000); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994) (Both for the general proposition that in claims 
involving service connection, the Board must also examine the 
evidence of record to ascertain if there is any basis upon 
which to develop or grant the claim, including direct, 
secondary or presumptive service connection).      

The law provides that service connection means that the 
facts, shown by evidence, establish that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated during service.  38 U.S.C.A. 
§§ 1110 and 1131; 38 C.F.R. § 3.303(a).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

In Allen, the Court indicated that the term "disability" as 
used in 38 U.S.C.A. § 1110 "... refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.



Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.  

A review of the record reveals no complaints or treatment 
directed to DJD in service.  The veteran sustained an injury 
to his lumbar spine in service for which service connection 
has been granted, however, there is no evidence that he was 
treated for a cervical spine injury at the same time, as the 
veteran testified to at his June 2005 videoconference 
hearing.  There is evidence in his service medical records 
that he had no neck abnormalities in 1946; in 1947, he gave a 
history of being hit on the head with a rock at age 10 and 
having a railroad car hit his head in 1946; and upon 
discharge from service in 1948, a history of headaches were 
noted in April and August 1947.  However, no musculoskeletal 
defects were noted.  

After service, the veteran had private and VA treatment 
records which show treatment for chronic cervical and lumbar 
spine conditions, but at no time is there medical evidence 
that associates the veteran's cervical spine condition to 
service or to his service-connected lumbosacral strain.  VA 
examination reports of October 2001, and November 2002, show 
that the veteran presently has a chronic neck condition.  

However, these examination reports indicate include opinions 
that the veteran's neck condition, stated by the veteran to 
have been originally injured in 1944 and later reinjured in 
1946, may have been initiated in the original 1946 injury, 
but that such would be difficult to ascertain at this time.  
Moreover, the examiner performing both examinations indicated 
that it was at least as likely as not that the veteran would 
have developed DJD of the cervical spine, regardless of his 
time in service.  He also related that the 1946 injury 
related by the veteran could have exacerbated a 
predisposition for mild degenerative changes.  

The examiner's use of "possibly" and "fairly difficult to 
assess" would be resorting to pure speculation to determine 
that this was the cause of the veteran's cervical spine 
condition.  For the Board to conclude that the appellant's 
disorder had its origin during military service in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  It has been observed that  
statements from doctors which are inconclusive as to the 
origin of a disease can not be employed as suggestive of a 
linkage between the current disorder and the claimed incident 
of military service.  Warren v. Brown, 6 Vet. App. 4, 6 
(1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  

Finally, the service medical records were devoid of any 
complaints, findings, or diagnoses of a cervical spine 
condition in service.  Moreover, none of the medical evidence 
of record since service, VA or private, has attributed the 
veteran's cervical spine condition to service, to his 
lumbosacral spine injury, nor does any of the evidence 
indicate that the veteran's service connected lumbosacral 
strain aggravate the veteran's DJD of the cervical spine.   

As to the veteran's opinion and testimony alone at his 
June 2005 videoconference hearing that he has a chronic 
cervical spine condition as a result of service, or his claim 
that it is secondary to his service-connected lumbosacral 
strain, it is well established that laypersons cannot provide 
competent evidence when an expert opinion is required, as is 
the case with establishing the etiology or diagnosis of a 
medical condition.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Based on the foregoing evidence which is 
negative in terms of service and post-service medical 
records, service connection for DJD of the cervical spine due 
to service or secondary to the veteran's service-connected 
lumbosacral strain, is not warranted.  



ORDER

Service connection for DJD of the cervical spine on a direct 
basis, or as secondary to the veteran's service-connected 
lumbosacral strain, is denied.  



	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


